DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 06/08/2022, Claims 27-35 are pending. No new matter has been added. 


With respect to the amendment filed on 06/08/2022, see pages 4-7, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. The Applicant submitted eTD approved. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 27-35 are allowed. 











Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 27-35 are allowed. 
Independent Claims 27 and 31 respectively recite the limitations of: activating an external image-acquisition device to measure a shortest distance between the anatomic feature and at least a portion of the external image-acquisition device during the treatment sequence; comparing the measured shortest distance in a current treatment period to the measured shortest distance in a previous treatment period to determine a deviation therefrom; and determining movement of the anatomic feature based on the deviation.

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Cohen et al. in paragraphs [1047- 1054], discloses an ROI is determined automatically or indicated by the user; g. Once a tool has entered the ROI, its radiopaque segment(s)/markers(s) are automatically identified by the system. For some applications, the user clicks on the tool or in the vicinity of the tool, at which point automatic identification of the segment(s)/marker(s) commences. For some applications, in response to determining the position of the radiopaque segment(s)/markers(s), the shape of the road map is adjusted. h. The fluoroscopic image stream and/or the road map is automatically zoomed into the ROI. i. Image tracking commences automatically on the radiopaque tool segment(s)/markers(s). A tracked image stream is generated and displayed. Motion of the tool over the course of the heart's motion cycle, relative to the vessel and, specifically, relative to a designated lesion, is observed and (optionally) highlighted by graphical means. For some applications, image tracking, and/or image enhancement, before, during, and/or after the deployment of the tool is performed with respect to the lesion.

However, Cohen et al., even if combined, fail to teach or suggest activating an external image-acquisition device to measure a shortest distance between the anatomic feature and at least a portion of the external image-acquisition device during the treatment sequence; comparing the measured shortest distance in a current treatment period to the measured shortest distance in a previous treatment period to determine a deviation therefrom; and determining movement of the anatomic feature based on the deviation, as required by claims 27 and 31. Indeed, these references are silent about any such measurement of the shortest device from activated external imaging device to anatomical feature. The remaining cited art of record does not cure this deficiency. Accordingly, claims 27 and 31 are allowed. Claims 28-30 and 35 are allowed by virtue of their dependency on claim 27. Claims 32-34 are allowed by virtue of their dependency on claim 31.

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180325604 A1
US 20170164835 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661